DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US17/63733 11/29/2017
PCT/US17/63733 has PRO 62/427,661 11/29/2016
Applicant’s election without traverse of Group I in the reply filed on June 27, 2022 is acknowledged.
	Claims 1-3, 5, 12, 25, 34, 36, 46, 66, and 79-88 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 82 and 83 depend from claim 1 and recite “the female human.”  Claims 82 and 83 lack antecedent basis because claim 1 does not recite a female human.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12, 25, 34, and 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaster (J Dairy Sci 73: 2880-2887, cited on IDS).
Jaster teaches that cows were administered nicotinamide prepartum and postpartum.  See page 2881, Experiment 1.  Supplemental nicotinamide improved milk yield.  See page 2886, right column.
	The recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are recited in the preamble.  Theses recitations are not considered limitations because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention.  See MPEP 2111.02:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Alternatively, the recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are inherent results of the administration of nicotinamide to the pregnant, then lactating, subject.  See MPEP 2112.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
	Regarding limitations such as “wherein pregnancy associated weight gain is reduced by at least 10%” in claim 5, claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.  The wherein clauses recited in claims 5, 12, 25, and 34 simply express the intended result of a process step positively recited.

Claim(s) 1-3, 5, 12, 25, 34, 36, 79, 82-85, and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrin (US 2013/0011377 A1, January 10, 2013, cited on IDS).
Perrin teaches administration of a composition to a female human before pregnancy, during pregnancy, after pregnancy, while breast-feeding, or a combination thereof [0024].  The composition includes vitamin B3, which is the common name for nicotinic acid and  nicotinamide [0060].  See also page 19, Examples 1 and 2, which contain vitamin B3 as niacinamide (another name for nicotinamide).
The recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are recited in the preamble.  Theses recitations are not considered limitations because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention.  See MPEP 2111.02:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Alternatively, the recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are inherent results of the administration of nicotinamide to the pregnant, then lactating, subject.  See MPEP 2112.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
	Regarding limitations such as “wherein pregnancy associated weight gain is reduced by at least 10%” in claim 5, claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.  The wherein clauses recited in claims 5, 12, 25, and 34 simply express the intended result of a process step positively recited.

Claim(s) 1-3, 5, 12, 25, 34, 36, 79, 82-85, and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilly (US 2013/0059384 A1, March 7, 2013).
Tilly teaches improving pregnancy outcomes and sustaining embryonic development in the pregnant female subject by administering a NAD precursor.  Paragraphs [0024] and [0030].  Treatment of human females is contemplated [0136].
The recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are recited in the preamble.  Theses recitations are not considered limitations because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention.  See MPEP 2111.02:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
	Alternatively, the recitations “reducing pregnancy associated weight gain in a female mammal,” etc. in claim 1 or “improving metabolism in an offspring of a female mammal,” etc. in claim 2 are inherent results of the administration of the NAD percursor to the pregnant subject.  See MPEP 2112.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.
	Regarding limitations such as “wherein pregnancy associated weight gain is reduced by at least 10%” in claim 5, claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.  The wherein clauses recited in claims 5, 12, 25, and 34 simply express the intended result of a process step positively recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 46, 66, and 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilly (US 2013/0059384 A1, March 7, 2013).
Tilly teaches improving pregnancy outcomes and sustaining embryonic development in the pregnant female subject by administering a NAD precursor which can be nicotinamide riboside.  Paragraphs [0024] and [0030].  Treatment of human females is contemplated [0136].
	Tilly teaches a number of NAD precursors which may be used.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Tilly’s method using nicotinamide riboside (the first compound in claim 66).  The skilled artisan would have chosen nicotinamide riboside because it is one of a finite list of NAD precursors taught by Tilly.  The results (improving pregnancy outcomes and sustaining embryonic development) would have been predictable because Tilly teaches the use of a NAD precursor, and nicotinamide riboside is a NAD precursor.

Conclusion
Claims 1-3, 5, 12, 25, 34, 36, 46, 66, 79-85, and 88 are rejected.  Claims 86-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623